In his motion for rehearing appellant renews his contention that the testimony is not sufficient to corroborate the accomplice witness. After re-examining the statement of facts we find ourselves unable to agree with this contention.
We remain of opinion that appellant's affirmative defense was adequately submitted in the charge of the court.
The motion for rehearing is overruled. *Page 90 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.